Citation Nr: 0312131	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-28 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1981 and from February 1984 to February 1987.  This 
matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In December 1996 the Board remanded the case 
for further development.  The case was returned to the Board 
for further appellate action.  

In October 2002, the Board undertook additional development 
in this case pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's currently diagnosed psychiatric disorder 
had its onset in service.


CONCLUSION OF LAW

The veteran's psychiatric disorder was incurred during 
military service. 38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, the Board notified the claimant by 
letters dated in January and February 2003, that VA would 
obtain all relevant evidence in the custody of VA.  He was 
also advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify the appellant of the 
necessary evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims files.  The 
claimant was notified of the need for VA examinations, and 
two have been accorded him.  The veteran was asked to advise 
VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement and supplemental 
statements of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify the appellant of any 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

The veteran's service medical records show that he initially 
complained of insomnia and of anxiety with associated 
difficulty breathing in February 1986.  He was diagnosed with 
situational stress.  An April 1986 treatment record indicates 
a primary diagnosis of major depression.  A June 1986 Walter 
Reed Army Hospital discharge summary notes that the veteran 
was discharged from the 97th General Hospital with diagnosed 
major depression, schizophreniform disorder with paranoid 
features.  The diagnosis at the time of discharge was 
adjustment disorder with depressed mood.  In his November 
1986 medical history report, the veteran indicated he 
experienced depression or excessive worry.  The accompanying 
medical examination report shows that his psychiatric 
evaluation was normal.

VA treatment records, dating from October 1989 to July 1992, 
show the veteran was initially seen in October 1989 with 
complaints regarding aggressive behavior and a previous 
diagnosis of personality disorder.  From October 1989 to July 
1990, he was diagnosed intermittently with depression.  A 
June 1992 VA hospital discharge summary shows treatment for 
diagnosed adjustment disorder with depressed mood.  An August 
1992 discharge summary indicates a diagnosis of recurrent 
major depression.

An October 1992 psychiatric evaluation conducted for the 
Social Security Administration (SSA) indicates that the 
veteran had a history of psychiatric illness since 1986 when 
he was hospitalized.  He received sporadic treatment since 
1989.  The diagnosis was major depression.  Another 
psychiatric evaluation conducted in May 1993 for SSA shows no 
Axis I diagnosis and an Axis II diagnosis of borderline 
personality disorder.  In July 1993, SSA awarded the veteran 
disability benefits for a primary diagnosis of major 
depression and secondary diagnosis of allergic 
rhinopharyngitis.  

During his November 1992 VA psychiatric examination, the 
veteran reported he experienced psychiatric symptoms since 
1986.  The diagnosis was dysthymia.  The examiner offered no 
opinion regarding the etiology of the veteran's psychiatric 
disorder.  

In July 1996, the veteran was found medically disqualified to 
be retained in the Army reserves by reason of a personality 
disorder with psychotic features.  He was discharged from the 
reserves.  

At his October 1996 Central Office hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
first experienced psychiatric symptoms of aggressiveness in 
1986 during his second period of service.  He was 
hospitalized for these symptoms during his active duty and 
continued to experience the same psychiatric problems after 
his discharge.  

VA treatment records, dating from August 1997 to February 
2002 show ongoing treatment for the veteran's psychiatric 
symptoms.  

An April 2002 VA psychiatric examination report shows a 
diagnosis of recurrent major depression.  The examiner opined 
that the veteran's psychiatric disorder had its onset in 1992 
and that there was no evidence of signs or symptoms of major 
depressive disorder during his active duty service or within 
one year of his discharge from service.  

In March 2003, the veteran was afforded another VA 
psychiatric examination by the same examiner who conducted 
the April 2002 examination.  The examiner interviewed the 
veteran, as well as reviewed his claims file.  The examiner 
once again diagnosed recurrent major depressive disorder; 
however, based on the evidence of record, the examiner opined 
that the veteran suffered a depressive episode in service and 
that the onset of his current major depressive disorder had 
its onset during his active duty service and was therefore 
related to his service.

Analysis

Service incurrence will be presumed for certain chronic 
diseases, such as psychiatric disorders, if they are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A disorder may also be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, or during an applicable 
presumptive period, and that the appellant still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or during an applicable presumptive period, if 
continuity of symptomatology is demonstrated thereafter, or 
if competent evidence relates the present disorder to that 
symptomatology.  Id.

Considering all the evidence of record, the Board finds that 
the evidence supports the veteran's claim for entitlement to 
service connection for a psychiatric disorder.  His service 
medical records clearly indicate that he was treated for 
psychiatric symptoms in 1986.  Further, subsequent treatment 
records, beginning in 1989, consistently show the veteran's 
history of an onset of psychiatric symptoms in 1986 during 
his second period of service.  Finally, the physician who 
conducted the April 2002 and March 2003 VA examinations, 
after reviewing the veteran's claims file and examining him, 
etiologically linked his current psychiatric disorder to his 
inservice psychiatric condition.  There is no medical 
evidence of record indicating that the veteran's psychiatric 
disorder did not have its onset in service, and both the 
veteran's lay statements and the medical opinion, support a 
finding that the current psychiatric disorder had its onset 
in service.  Accordingly, the Board concludes that the 
evidence supports his claim of entitlement to service 
connection for a psychiatric disorder.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a psychiatric disorder is granted.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

